Ex. 10.3
Letterhead
September 1, 2011
David York, Manager
Frontier Asset Management, LL
3030 LBJ Freeway, Suite 1320, LB 47
Dallas, Texas 75234
Re: Letter Agreement to Purchase Contract Rights
Dear David,
     Please consider this letter our agreement to purchase the assets of
Frontier Asset Management, LLC (“FAM”)including, but not limited to, any rights
by contract or otherwise which FAM may now or in the future have that permits
FAM to receive any of the profits or any other compensation from Frontier Income
and Growth, LLC. In return for the aforementioned assets and rights TBX
Resources, Inc. (“TBX”) will issue to FAM 4,070,000 fully paid and
non-assessable shares of its common stock (the “Shares”).
     This agreement is contingent upon FAM’s representation, and by its
signature below FAM does so represent, that it is the sole owner of the assets
and above described rights and has the power and authority to make this
agreement. By your signature below you hereby represent and warrant that you
have the authority to execute this agreement on behalf of FAM and that upon
execution this agreement shall be binding on and enforceable against FAM.
     The parties hereby agree that nothing further need be executed between the
parties to accomplish the transfer of the assets and rights described herein and
that the transfer will be considered complete upon FAM’s signature below; and
TBX’s performance of issuing the Shares to FAM and FAM’s receipt of the Shares.
     The parties further agree that in the event any further documentation may
be required to evidence the purchase described herein that both parties will
execute such documentation without further consideration. FAM hereby agrees that
within sixty (60) days following the completion of the purchase described herein
and FAM’s receipt of the Shares that FAM will wind up its affairs and dissolve
in accordance with the terms of its operating or similar agreement.

     
 
  Sincerely,
 
   
 
  Tim Burroughs, Chief Executive Officer
Understood and Agreed:
   
/s/ David York
   
David York, Manger, Frontier Asset Management, LLC
   

 